             Case 21-03427 Document 13 Filed in TXSB on 04/28/21 Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF OKLAHOMA

    In re:                                      Chapter 11

    CHESAPEAKE ENERGY                           Case No. 20-33233 (DRJ)
    CORPORATION, et al., 1
                                                (Jointly Administered)
                                Debtors.

    CTF, LTD.; RONALD E. and JUDY L.
    CARLTON; RICHARD A. and
    CATHERINE A. CARLTON; BRUCE D.
    and CATHERINE B. CARLTON; and
    LAWRENCE J. FECHKO,
                                                Adversary No. 21-01019
                                Plaintiffs,

       v.

    CHESAPEAKE EXPLORATION, L.L.C.,
    CHESAPEAKE OPERATING, L.L.C.,
    and their affiliated entities,

                               Defendants.



     CHESAPEAKE’S RESPONSE TO PLAINTIFFS’ COMBINED MOTION TO
     DISMISS ACTION, BRIEF IN SUPPORT, AND NOTICE OF OPPORTUNITY
                              FOR HEARING

             The above-captioned Defendants (collectively, “Chesapeake”) submit this

Response to Plaintiffs’ Combined Motion to Dismiss Action, Brief in Support, and Notice



1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the
      website of the Debtors’ proposed claims and noticing agent at
      https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
      Corporation’s principal place of business and the Debtors’ service address in these
      chapter 11 cases is 6100 North Western Avenue, Oklahoma City, Oklahoma 73118.
           Case 21-03427 Document 13 Filed in TXSB on 04/28/21 Page 2 of 5




of Opportunity for Hearing (ECF No. 12).2 Chesapeake does not oppose dismissal with

prejudice so long as any such dismissal makes clear that Plaintiffs may not seek damages

from the period during which Chesapeake owned the Leases at issue, whether directly from

Chesapeake or indirectly. Otherwise, Plaintiffs’ dismissal is plainly an attempt to deprive

the Houston Bankruptcy Court overseeing Chesapeake’s chapter 11 cases of jurisdiction in

order to allow Plaintiffs to recover from Chesapeake via Encino.              See Chesapeake

Exploration, LLC et al. v. CTF, Ltd., et al, Case No. 5:21-ap-01021 (W.D. Oka.), ECF No.

1-5 (Encino’s Third Party Petition for indemnification against Chesapeake).

       A voluntary motion to dismiss under Fed.R.Civ.P. 41(a)(2) is addressed to the sound

discretion of the court and a ruling on such a motion is reviewed for an abuse of discretion.

Hurd v. Mondragon, 851 F.2d 324, 329 (10th Cir.1988). “A plaintiff does not have an

absolute right to dismiss…” Chase v. Ware, 41 F.R.D. 521 (N.D.Okl. 1967). “When

considering a motion to dismiss without prejudice, ‘the important aspect is whether the

opposing party will suffer prejudice in the light of the valid interests of the parties.’” Clark

v. Tansy, 13 F.3d 1407, 1411 (10th Cir. 1993), quoting Barber v. General Electric Co., 648

F.2d 1272, 1275 (10th Cir.1981).

       In this case, Plaintiffs seek to dismiss their direct claims against Chesapeake, while

continuing to pursue against Encino those very same claims (to the extent they relate to the

time when Chesapeake owned the Leases). The obvious outcome of that tactic is that if


       2
         “Plaintiffs” refers collectively to CTF, Ltd., Ronald E. and July L. Carlton,
Richard A. and Catherine A. Carlton, Bruce D. and Catherine B. Carlton, and Lawrence J.
Fechko.


                                               1
        Case 21-03427 Document 13 Filed in TXSB on 04/28/21 Page 3 of 5




the Plaintiffs prevail against Encino, Encino will pursue its claim for indemnification

against Chesapeake, and the entire issue of Encino’s liability to Plaintiffs will potentially

need to be litigated all over again, resulting in (i) a waste of judicial resources, (ii) impaired

ability of the Chesapeake and Encino to secure the necessary witnesses used by Plaintiffs

in presenting their case, and (iii) potential inconsistent results. Consequently, allowing

Plaintiffs to dismiss their claims against Chesapeake, while preserving their claims against

Encino for which Encino has sought indemnification from Chesapeake, cannot help but

result in prejudice to the valid interests of Chesapeake and Encino.

         Chesapeake does not oppose voluntary dismissal with prejudice so long as

Plaintiffs’ claims seeking damages for the time period during which Chesapeake owned

the Leases are dismissed, whether Plaintiffs are seeking damages directly from Chesapeake

or indirectly from Chesapeake through Encino. But to the extent Plaintiffs seek to preserve

those claims and assert them through Encino, Chesapeake urges the Court to deny

Plaintiffs’ Motion.

 April 28, 2021
                                                    /s/ Ross A. Plourde
                                                    Ross A. Plourde (OBA #7193)
                                                    Tim J. Bomhoff (OBA #13172)
                                                    MCAFEE & TAFT A Professional
                                                    Corporation
                                                    Two Leadership Square, 8TH Floor
                                                    211 N. Robinson Avenue
                                                    Oklahoma City, OK 73105
                                                    Tel: (405) 235-9621
                                                    Fax: (405) 235-0439
                                                    ross.plourde@mcafeetaft.com
                                                    tim.bomhoff@mcafeetaft.com




                                                2
Case 21-03427 Document 13 Filed in TXSB on 04/28/21 Page 4 of 5




                                   David K. Petty (OBA #7095)
                                   DAVID K. PETTY, PLLC
                                   P.O. Box 1187
                                   310 Northwest Fifth Street
                                   Guymon, OK 73942
                                   Telephone: (530) 338-5484
                                   Facsimile: (580) 338-0066
                                   Email: petty1@pettylawoffice.com

                                   Daniel T. Donovan
                                   Ragan Naresh
                                   Kirkland & Ellis LLP
                                   1301 Pennsylvania Avenue, N.W.
                                   Washington, D.C. 20004
                                   (202) 389-5200
                                   daniel.donovan@kirkland.com
                                   ragan.naresh@kirkland.com

                                   Attorneys for Defendants Chesapeake
                                   Exploration, L.L.C. and Chesapeake
                                   Operating, L.L.C.




                               3
        Case 21-03427 Document 13 Filed in TXSB on 04/28/21 Page 5 of 5




                              CERTIFICATE OF SERVICE

        I hereby certify that on April 28, 2021, I caused a copy of the foregoing document
to be served by the Electronic Case Filing System for the United States Bankruptcy Court
for the Western District of Oklahoma.


                                                  /s/ Ross A. Plourde
                                                  Ross A. Plourde
